DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 09/01/2021 in response to PTO Office Action mailed on 06/01/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 2, 5, 11, 12, 15 and 20 have been amended. No claims are added or canceled. As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claim 1 states as “Sriharsha does not teach or suggest claim 1 as amended…Sriharsha shows client applications 110 and host applications 114.  These applications appear to be for background only and there is no teaching or suggestion that either application may be the instantiating at least one analytics application for processing collected data…there is no teach or suggestion that the performance data is used by an analytical application to determine the performance of the one or more network elements”.
	In response to Applicant’s argument, the Examiner disagrees because the Sriharsha reference discloses UI tools to allow an analyst to search data systems separately and collect results over a network for the analyst to derive insights. The UI tools allow analysts to quickly search and analyze large set of raw machine data [e.g. system logs, system performance data, virtualization data, operating system data] to visually identify data subsets of interest. (See para. [0007] and para. [0190]). The Sriharsha reference discloses such UI tools are developed by Splunk INC, an application called “SPLUNK.RTM. ENTERPRISE to address changes on analyzing and searching massive quantities of machine data.  The SPLUNK.RTM. Enterprise is system performance data, etc.). The system parses the machine data to produce events each having a portion of machine data associated with a timestamp. The system stores the events in a data store. The system enables users to run queries against the stored events to, for example, retrieve events that meet criteria specified in a query, such as criteria indicating certain keywords or having specific values in defined fields (See para. [0197]). In general, the client applications of the client devices communicate with one or more host applications and the data intake and query system to exchange information (See para. [0204] and para. [0205] and Figure 1). The one or more host devices are configured to host or execute one or more instances of host applications.  In an illustrated embodiment, one or more of host applications 114 may generate various types of performance data during operation, including event logs, network data, sensor data, and other types of machine data. For example, a host application 114 comprising a web server may generate one or more web server logs in which details of interactions between the web server and any number of client devices 102 is recorded. As another example, a host device 106 comprising a router may generate one or more router logs that record information related to network traffic managed by the router. As yet another example, a host application 114 comprising a database server may generate one or more logs that record information related to requests sent from other host applications 114 (e.g., web servers or application servers) (See para. [0204]-para. [0206] and Figure 1).  Each client device may host or execute one or more client applications that are capable for interacting with one or more host devices via one or more networks (See para. [0208]). A client application may 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sriharsha (US 2021/0117857A1, effective filing date: 10/18/2019).
Referring to claims 1, 11 and 20, Sriharsha discloses an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions stored thereon that when executed by the processor cause the processor (See Figure 2 and para. [0238], para. [0406], a query acceleration data store used to store query results or datasets includes memory and processor of underlying host computer system) to effectuate operations comprising:
instantiating at least one analytics application configured to processing collected data (See Figure 1, para. [0007], para. [0190], para.[0191], para. [0204]-para. [0208] and para. [0212], the SPLUNK.RTM. Enterprise instantiating one or more virtual machine instances and/or data centers that are configured to host or execute one or more instances of host applications, the host device is directly or indirectly processing requests received from client devices, the host application generates various types of performance data during operating including event logs, network data, sensor data and other types of machine data. For example, a host application 114 comprising a web server may generate one or more web server logs in which details of interactions between the web server and any number of client devices 102 is recorded. As another example, a host device 106 comprising a router may generate one or more router logs that record information related to network traffic managed by the router. As yet another example, a host application 114 comprising a database server may generate one or more logs that record information related to requests sent from other host applications 114 [e.g., web servers or application server].  Each client device may host or execute one or more client applications that are capable for interacting with one or more host devices via one or more networks, a client application may include a monitoring component which comprises a software component or other logic that facilitates generating performance data related to client device’s operating state, including network traffic sent and received from the client device and collect other device and/or application-specification information.  The client application can add one or more lines of code into the client application to trigger the monitoring component at desired points during execution of the application. For instance, a monitor trigger maybe in included at or near the beginning of the executable code of the client application such that the monitoring component is initiated or triggered as the application is launched, note the Sriharsha’s SPLUNK enterprise instantiating one or more virtual machine instances and/or data centers that are configured to host or execute one or more instance of host applications. The Sriharsha’s SPLUNK enterprise’s data and query system processes the collected data from the host applications, the host applications are collecting web server logs, router logs related to network traffic, query log in a database server and etc. The Sriharsha’s SPLUNK enterprise can also initiate a client application to monitor performance data and analyze a particular client’s device operating state or performance status including network traffic, network data)
storing the collected data as historical data, wherein the historical data comprises a plurality of values for a performance attribute for one or more network elements in which each of the plurality of values are associated with a respective information timestamp and historical timestamp (See para. [0029], para. [0194], para.[0233] and para. [0234], storing machine data in one or more time series buckets {e.g. historical data} associated with a time stamp and additional information about the data or bucket, the data store catalog stores identifier {e.g. attribute} for the set of data or buckets, a location of the set of data, tenants, indexes associated with the set of data, timing information about the data, for example, the data store catalog includes a bucket identifier for the buckets in common storage, a location of or path to the bucket in common storage, a time range of the data in the bucket [e.g. range of time between the first in time event  { e.g.  Historical timestamp} of the bucket and the last in time event {e g. respective information timestamp} of the bucket], a tenant identifier identifying a customer or computing device associated with the bucket and/or an index associated with the bucket, etc, storing machine data including server log files, activity log files, configuration files, network data, performance measurement, note in para. [0209], the stored performance data can related to a client device’s operating state including monitoring network traffic sent and received from the client device.) ;

filtering the historical data based on a query, wherein the query is associated with analytics relating to the one or more network elements and comprises a designated time (See para. [0233], para. [0234], para. [0330] and Figure 5, a search manager parses a query to identify filter criteria that is used to identify data associated with the tenant identifier which identifies a customer or computing device, for example, using the received filter criteria, the search manager consult the data store catalog to identify buckets associated with the_sales partition and the tenant identifier ABC, INC that include data from the past hour);

deriving values for the one or more network elements (See para. [0337], para. [0338] and Figure 5, the search manager consults the data store catalog to obtain/derive bucket identifiers of buckets that include data that satisfies a portion of the query, note in para. [0234] the buckets ae associated with a particular computing device or element) at a designated time (see para. [0337], the search manager obtain bucket identifiers of buckets that include data associated with a particular range) based on the filtered historical data using at least the respective information timestamps and the historical timestamps (See para. [0233], para. [0234], para. [0330] and Figure 5, the search manager obtains bucket identifiers of buckets that include data associated with a particular range based on the received query includes the filter criteria, for example derives/obtains buckets associated with the sales partition and the tenant identifier ABC, INC that include data from the past hour); and based on the derived values, providing a query result to the at least one analytics application, wherein the query result comprises a sequence of events associated with each of the plurality of values for the performance attribute for the one or more networks (See para. [0352], para. [0353], para. [0736], para. [0737] and Figure 24A, the search manager provides query results after executes the query based on the obtained/retrieved buckets, the search mangers stores query results over time, for example, the query results can be stored as from initial time A to time B, note in para. [0632], para. [0660], the query results are events in buckets from specific time ranges, the events that satisfied the filter criteria are identified, the query results are events that can be categorized for grouping).
As to claims 2 and 12, Sriharsha discloses determining that a problem in a network comprising the one or more network elements has occurred based on the query result (See para. [0889], determining anomalous event information in query results in response to a query on events); troubleshooting the network to identify a problem in one or more data flows in the network or identifying a problem in one or more data flows from a data source to a database based on the query result (See para. [0902] and para. [0903] and para. [0905], identifying whether the event is actually anomalous or the surrounding events are actually anomalous); and remediating the identified problem (See para. [0905], the user remediates the identified events are not anomalous, the anomaly detector uses this user feedback to improve future anomaly detections).
As to claims 3 and 13, Sriharsha discloses wherein filtering comprises time filtering the historical data to obtain a history of the one or more network elements between a first time and a second time (See para. [0330], filtering including a time range, e.g. the past hour, the search manger identify buckets associate with the _sales partition and tenant ABC that include data from the past hour)

As to claims 4 and 14, Sriharsha discloses wherein filtering comprises age filtering to identify values not needed for the query (See para. [0376], the search manger assigns buckets to different search nodes based on time [e.g. one day old, one week old or etc.] the query system provides better and faster results for queries searching a particular age [e.g. less than one day old]).
	As to claims 5 and 15, Sriharsha discloses determining whether the sequence of events associated with each of the plurality of values for the performance attribute arrived out of sequence using the respective historical timestamps (See para. [1025]- para. [1028], an adaptive thresholder determines raw machine data elements that are associated with times that now fall outside the time window, the raw machine data elements that are ingested out of order, data elements obtained or ingested early on and relied upon as representing the oldest raw machine data elements may actually be associated with times that are more recent than the time associated with other raw machine data elements obtained or ingested more recently that may fall outside the time window).

As to claims 6 and 16, Sriharsha discloses wherein the processor effectuates further operations comprising determining whether data associated with the query result is valid based on the historical data available (See para. [0889], determining whether event associated with the query result is normal event information based on a time range).

As to claims 7 and 17, Sriharsha discloses wherein the respective information timestamps are used to indicate that data is not valid (See para. [0803], determining a notable event represents one or more anomalous events, the occurrence of which can be identified based on the time stamped portions of the raw machine data).
As to claims 8 and 18, Sriharsha discloses wherein the plurality of values for the attribute are stored as consecutive lines of text (See para. [0196] and para. [0266], para. [1011] and para [1084], one or more values for the data field are stored as portion of text [e.g. messages, reviews, social media postings, etc.] from portion of machine data in each event).

As to claims 9 and 19, Sriharsha discloses wherein the respective historical timestamps are used to store each of the plurality of values in reverse chronological order (See para. [0649] and Figure 21B, for each token entry or field-value pair entry, the system can order the entry as reverse chronological order).

As to claim 10, Sriharsha discloses evaluating a reliability for each of the one or more network elements using the historical data (See para. [0212]-para. [0219], the monitoring component monitors network traffic sent and/received by a client application/device, the monitoring component monitors all the data packets have been transmitted to and/ or from one or more host applications/devices, the monitoring component obtains network performance data indicating performance or reliability [e.g. completion, response time, failure, etc. ] of network elements)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153